DETAILED ACTION
Application 16/764118, “ALL-SOLID-STATE LITHIUM BATTERY AND METHOD FOR FABRICATING THE SAME”, is the national stage entry of a PCT application filed on 8/12/19 and claims priority from a foreign application filed on 8/21/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/6/20.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis for the taking of Official Notice is includes in each instance so as to present science and/or technical reasoning to support the assertion.

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a solid state battery.
Group II, claim(s) 15-20, drawn to a method of making a solid state battery.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II include as the common technical feature at most the elements of the independent product claim 1.  However, this common technical feature is known in view of the prior art, such as in view of Ito (US 2004/0185336) as described in the art rejections in detail.  Since the common technical feature was known in the art at the time of invention it cannot be a special technical feature making a contribution over the art; therefore, no special technical feature linking all the claims exists.

During a telephone conversation with Yizhou (Brad) Liu on 5/18/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2004/0185336).
Regarding claim 1, Ito teaches an all-solid-state lithium battery (Figure 1, title, paragraph [0032]), comprising: a substrate (item 11b); and a plurality of layers of lithium battery units stacked on the substrate (see Figure 1), wherein each layer of lithium battery unit of the plurality of layers of lithium battery units comprises at least two electrode collector layers (items 12, 16), a first electrode layer (items 13), an electrolyte layer (horizontally extending parts of item 14), and a second electrode layer (items 15); wherein two neighboring layers of lithium battery units share one of the electrode collector layers (as seen in Figure 1, each electrode is sandwiched by an opposite electrode disposed above and below, thus each electrode is utilized by two adjacent battery units).

Regarding claim 2, Ito remains as applied to claim 1.  Ito further teaches wherein the electrode collector layers comprise a first electrode collector layer (items 12) and a second electrode collector layer (items 16), first electrode collector layers of the odd-numbered layer of lithium battery units are connected by a first electrode collector connection part (item 18b), and second electrode collector layers of the even-numbered layer of lithium battery units are connected by a second electrode collector connection part (item 18a).

Regarding claim 3, Ito remains as applied to claim 1.  Ito further teaches wherein electrolyte layers (horizontally extending portions of item 14) of two neighboring layers of lithium battery units are connected by electrolyte connection part (vertically extending portions of item 14).

Regarding claim 4, Ito remains as applied to claim 1.  Ito further teaches wherein each layer of lithium battery unit comprises: the first electrode collector layer, the first electrode layer, the electrolyte layer, the second electrode layer, and the second electrode collector layer, which are arranged in this order in a direction from the first electrode collector layer of said layer of lithium battery unit to the second electrode collector layer of said layer of lithium battery unit (this stacking sequence is present in Figure 1).

Regarding claims 7 and 8, Ito remains as applied to claim 1.  Ito further teaches wherein the electrolyte connection part and the electrolyte layer comprise a same material (see Figure 1 wherein the electrolyte connection part and the electrolyte layer are formed of same material) and the electrolyte layer is made from at least one of lithium phosphate, lithium oxide, and lithium titanium phosphate (paragraphs [0044, 0092]).


Ito further teaches that the connection part may be formed of a conductive material comprising conductive powder (paragraph [0061]) and further teaches “conductive paste containing silver powder”, paragraph [0103]

Regarding claim 11, Ito remains as applied to claim 2.  Ito further teaches the battery comprising a protection layer (e.g. Figure 1 item 11a and/or 11b), which is arranged at the periphery of the plurality of layers of lithium battery units (see Figure 1).

Regarding claim 12 and 13, Ito remains as applied to claim 4.  Ito does not use further teaches wherein the first and second electrodes as defined in claim 1 could be either of anode or cathode (paragraphs [0039] and [0076] explain that the negative electrode may be either of the first and second electrode, with the other electrode being the positive electrode.  It is noted that in the battery art, “positive electrode” and “negative electrode” are used substantially interchangeably with cathode and anode, respectively [Official Notice]).

Regarding claim 14, Ito remains as applied to claim 2.  Ito further teaches wherein the first electrode collector connection part (18b) and the second electrode collector connection part (18a) contact the electrolyte layer (item 14) directly (see Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito (US 2004/0185336) and Iwamoto (US 2015/0340727)
Regarding claim 5 and 6, Ito remains as applied to claim 3.  Ito teaches the electrode connection parts disposed on a periphery of the stack (Figure 1) and therefore does not appear to teach wherein the electrolyte connection part is provided with a first via and a second via, the first via is provided with the first electrode collector connection part, which connects first electrode collector layers of respective lithium battery unit; and the second via is provided with the second electrode collector connection part, which connects second electrode collector layers of respective lithium battery unit, and wherein the first via and the second via are perpendicular to the substrate.
In the battery art, Iwamoto teaches a first embodiment wherein electrode connection parts (items 102a, 102b) are disposed on a periphery of the stack (e.g. Figure 3) and an alternate embodiment wherein electrode connection parts (items 103a, 103b) are configured to penetrate through vias of the stack layers (Figure 4, paragraph [0053]).  For the embodiment (e.g. Figure 4) wherein the connection parts penetrate through vias, Iwamoto teaches a stacked battery structure wherein the various layers of the cell are provided with a first via (item 103a) and a second via (item 103b), the first via is provided with the first electrode collector connection part, which connects first electrode collector layers (items 4 as labeled in Figure 1) of respective lithium battery unit (items 100 as labeled in Figure 2); and the second via is provided with the second electrode collector connection part, which connects second electrode collector layers (items 9 as labeled in Figure 1) of respective lithium battery unit (items 100 as labeled in Figure 2), and wherein the first via and the second via are perpendicular to the substrate (see Figure 4).  Iwamoto further teaches that such a configuration is useful for providing high capacity, high energy density batteries (paragraph [0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Ito by designing the electrode connection parts to penetrate through vias of the stack layers for the benefit of providing a structure known as useful for producing high capacity and/or high energy density as taught by Iwamoto
Such a modification merely requires the simple substitution of one known connection part design for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.  Moreover, since the electrolyte of Ito spans the width of the stacked cells, in the combined embodiment the skilled artisan would have found it obvious to provide the vias through the peripherally located electrolyte connection parts since the electrolyte must be penetrated to allow the vertical electrode connection parts to pass therethrough.  In other words, the electrolyte connection part of Ito serves the electrically insulative purpose of the layers 10 and 6 of Iwamoto (see Figure 1); therefore in the combined embodiment it is the electrolyte connection part of Ito which must be provided with the vias to pass the electrode connection parts therethrough.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito (US 2004/0185336) and Chen (US 2016/0293907).
Regarding claims 9, Ito remains as applied to claim 2. Ito further teaches wherein the first electrode collector layer may comprise aluminum (paragraphs [0036, 0051]), and the first electrode collector layer connection part may comprise a metal material such as silver (paragraph [0061, 0103]), but does not expressly teach the first electrode layer connection part comprised of aluminum.
In the battery art, Chen teaches that an electrode collector layer connection part may be formed of other metals such as aluminum and nickel as an alternative to silver with factors such as conductivity, strength and cost being relevant considerations (paragraph [0063]).
It would have been obvious to a skilled artisan to form the first electrode connection layer from aluminum as taught by Chen since this material is cheaper than silver.  Additionally, such a modification merely requires the simple substitution of one known conductive metal for another to yield predictable results; therefore, a prima facie case of obviousness exists under a simple substitution rationale of MPEP 2141.

Regarding claims 10, Ito remains as applied to claim 2. Ito further teaches wherein the second electrode collector layer may comprise copper (paragraphs [0036, 0051]), and the second electrode collector layer connection part may comprise a metal material such as silver (paragraph [0061, 0103]), but does not expressly teach the second electrode layer connection part comprised of copper.
In the battery art, Chen teaches that an electrode collector layer connection part may be formed of other metals such as copper and nickel as an alternative to silver with factors such as conductivity, strength and cost being relevant considerations (paragraph [0063]).
It would have been obvious to a skilled artisan to form the second electrode connection layer from copper as taught by Chen since this material is cheaper than silver.  Additionally, such a modification merely requires the simple substitution of one known conductive metal for another to yield predictable results; therefore, a prima facie case of obviousness exists under a simple substitution rationale of MPEP 2141.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Baba (US 2014/0338817) -teaches a solid state battery comprising connected current collector layers and electrolyte layers.
Nanno (US 2007/0259271) -teaches a thin film battery comprising deposited layers and connected current collector layers.
Frey (USP 8637996) -teaches conductive interconnects which penetrate battery layers.
Gaben (USP 10047451) -teaches protective layer for stacked layer battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723